14 Mich. App. 758 (1968)
166 N.W.2d 33
PEOPLE
v.
GUNTER
Docket No. 5,049.
Michigan Court of Appeals.
Decided December 19, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James T. Corden, *759 Prosecuting Attorney, and Ronald J. Flanigan, Assistant Prosecuting Attorney, for the people.
Ernest F. Oppliger, for defendant on appeal.
PER CURIAM:
Defendant was charged with robbery armed and convicted of robbery unarmed, CL 1948, § 750.530 (Stat Ann 1954 Rev § 28.798). On appeal he contends that his constitutional rights to due process of law, to privilege against self-incrimination and to counsel were violated by the procedure employed to identify him prior to the arrest.
The victim's initial identification of defendant was from a group of photographs and involved no practice "so unpermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification." Simmons v. United States (1968), 390 US 377, 384 (88 S Ct 967, 19 L Ed 2d 1247). Defendant has shown no denial of due process in this regard.
The privilege against self-incrimination does not extend to presence in a police lineup. United States v. Wade (1967), 388 US 218 (87 S Ct 1926, 18 L Ed 2d 1149). The right of a suspect to be represented by counsel at a police lineup applies only to lineups taking place after June 12, 1967. Stovall v. Denno (1967), 388 US 293 (87 S Ct 1967, 18 L Ed 2d 1199); People v. Wilson (1967), 8 Mich App 651. Defendant's lineup was before this date.
We have reviewed the lineup procedure followed in this case and find it to have been fair and proper. There was no injustice or denial of due process to defendant in this regard. Stovall v. Denno, supra. We find no error.
Affirmed.
T.G. KAVANAGH, P.J., and QUINN and MILLER, JJ., concurred.
*760 Appeal from Genesee, Elliott (Philip C.), J. Submitted Division 2 December 6, 1968, at Lansing. (Docket No. 4,182.) Decided December 19, 1968. Leave to appeal denied May 21, 1969. 382 Mich 755.
Lloyd F. Bonner was convicted of gross indecency. Defendant appeals. Affirmed.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Dennis C. Karas, Assistant Prosecuting Attorney, for the people.
Lyndon J. Lattie, for defendant on appeal.
PER CURIAM:
Defendant was convicted of a charge of the crime of gross indecency, CL 1948, § 750.338 (Stat Ann 1954 Rev § 28.570), and was sentenced to 3 to 5 years.
Our examination of the record and briefs discloses no prejudicial error.
Affirmed.
T.G. KAVANAGH, P.J., and QUINN and MILLER, JJ., concurred.